Title: James Madison to Littleton W. Tazewell, 17 May 1834
From: Madison, James
To: Tazewell, Littleton W.


                        
                            
                                Dear Sir.
                            
                            
                                
                                    Montpellier
                                
                                May 17. 1834.
                            
                        
                        For several years past a continued indisposition added to my very advanced age, has disqualified me for the
                            most part, for the duties of a Visitor of the University of Virginia.
                        Not despairing however, altogether of a favorable change, and unwilling to withdraw myself from an
                            Institution in which I have felt so deep an interest, I have thus long postponed the tender of my resignation. A further
                            delay is now forbidden by a supervening malady which will not permit my attendance at the approaching meeting of the
                            visitors, whilst every thing in the ulterior prospect, makes it proper that I should not be in the way of an efficient
                            successor.
                        I must pray you therefore Sir, to regard this as a tender of my resignation of my place under the law
                            establishing the University; in the progressive success of which I sincerely rejoice. Assuring yourself at the same time
                            of my great and cordial esteem,
                        
                            
                                James Madison
                            
                        
                    